DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to the claims, filed on March 24, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on March 24, 2022 is acknowledged and is answered as follows. 
Applicant’s arguments, see pp. 7 and 8, with respect to claim rejections under 35 USC § 112 have been fully considered but they are not persuasive in view of the following reasons. Applicant cites ¶ 131, figs. 7 & 8A, and claim 1 to prove that claim 1 has sufficient antecedent basis for the "an isolation region positioned between the 3D structures". Stated differently, the issue is with "the 3D structures" in the "an isolation region positioned between the 3D structures", emphasis added. Compare elsewhere in claim 1 when "each 3D structure" is used, proper antecedent basis is recognized. However, "the 3D structures" does not indicate which set or subset of the 3D structures in "an array of 3D structures" it is referring to. See fig. 8A where there are multiple isolation regions 714 between 3D structures 704. Therefore, the limitation "an isolation region positioned between the 3D structures", emphasis added, lacks antecedent basis because the claim does not correctly reference the subject matter correctly like the following as supported by the filed application:
"isolation regions positioned between the 3D structures"
"an isolation region positioned between each 3D structure"
Therefore, claims 1 - 18 rejected under 35 USC § 112 are maintained.
Applicant’s arguments, see pg. 8, with respect to claims 16 - 18 rejected under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the claims 16 and 18 rejected have been rendered moot and claim 17 rejected has been withdrawn. 
Applicant’s arguments, see pp. 9 and 10 have been considered but are moot because the arguments do not apply to the current rejection. Previous claim rejections have been rendered moot.

Claim Objections
Claim 20 is objected to because of the following informalities:  in line 7, the limitation "the-3D" should be "the 3D" (without the dash).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an isolation region positioned between the 3D structures" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The body of the claim where the limitation appears, when referring to the array of 3D structures, "each 3D structure" is used within the comprising clause of "at least one vertical transistor". Therefore, there is inconsistent usage and also it is unclear what "the 3D structures" is referring to in the array of 3D structures and how an isolation region is positioned between the 3D structures. The limitation "the 3D structures" does not indicate which set or subset of the 3D structures in "an array of 3D structures" it is referring to. See fig. 8A where there are multiple isolation regions 714 between 3D structures 704. For example, see claim 15 where the subject matter is more specific to which 3D structures. Therefore, the limitation "an isolation region positioned between the 3D structures", emphasis added, lacks antecedent basis because the claim does not correctly reference the subject matter correctly like the following as supported by the filed application:
"isolation regions positioned between the 3D structures"
"an isolation region positioned between each 3D structure"
 Claims 2 - 18 depend from claim 1 directly/indirectly and inherit the issue of claim 1, and do not remedy the issue of claim 1.
Claim 19 recites the limitation "an isolation region positioned between the 3D structures" at line 13.  There is insufficient antecedent basis for this limitation in the claim. The basis for rejecting claim 19 is the same reasons provided above with respect claim 1, thus also applies to claim 19.
Claim 20 recites the limitation "forming an isolation region positioned between the-3D structures" at line 7.  There is insufficient antecedent basis for this limitation in the claim. The basis for rejecting claim 20 is the same reasons provided above with respect claim 1, thus also applies to claim 20.
Claim 20 recites the limitation "the isolation region positioned between the 3D structures" at line 18.  There is insufficient antecedent basis for this limitation in the claim. The basis for rejecting claim 20 is the same reasons provided above with respect claim 1, thus also applies to claim 20.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 5 and 12 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexandrov et al. (USPAPN US 2014/0361349 A1), hereinafter as Alexandrov.

Regarding claim 1, fig. 2A of Alexandrov discloses an apparatus, comprising:
at least one vertical transistor, comprising:
a substrate (200) comprising a semiconductor material (¶¶ 2, 17, and 18);
an array of three dimensional (3D) structures above the substrate (structures above 202a), wherein each 3D structure comprises the semiconductor material (¶¶ 2, 17, and 18), wherein each 3D structure comprises a first region (202b, 202c, and 226) having a first conductivity type (n type as seen in fig. 2A) and a second region (206 and/or 207) having a second conductivity type (p type as seen in fig. 2A), the second region including a portion of at least one vertical sidewall of each 3D structure (217a and/or 218a), the second region being positioned to one side of a portion of the first region in a horizontal direction (as seen in 202c of fig. 2A), the horizontal direction being oriented parallel to an upper surface of the substrate (upper surface of 200);
a gate region (228), wherein the gate region is present on a portion of an upper surface of the second region (upper surface of 207) and the gate region is coupled to a portion of the at least one vertical sidewall of each 3D structure (as seen in fig. 2A, where 228 is electrically coupled to 206 and/or 207, which includes 217a and/or 218a); and
an isolation region (214) positioned between the 3D structures (repeated 3D structures as seen in fig. 2A).

Regarding claim 2, Alexandrov discloses the apparatus as recited in claim 1, Alexandrov discloses wherein the first conductivity type corresponds to a n-type conductivity (as seen in fig. 2A), and the second conductivity type corresponds to a p-type conductivity (as seen in fig. 2A).

Regarding claim 3, Alexandrov discloses the apparatus as recited in claim 1, Alexandrov discloses wherein the at least one vertical transistor comprises:
a source region (210) coupled to an upper surface of each 3D structure (upper surface of 226), a drain region (213) coupled to a lower surface of the substrate (lower surface of 200),
wherein the first region of each 3D structure comprises an upper region (226) positioned above the second region, the upper region being configured to isolate the source and gate regions (as seen in fig. 2A).

Regarding claim 4, Alexandrov discloses the apparatus as recited in claim 3, Alexandrov discloses wherein the first region of each 3D structure comprises a lower region (202b) below the upper region (216) and a middle region (202c) between the upper and lower regions in a vertical direction (L direction as seen in fig. 2A), wherein the second region is positioned between the isolation region and the middle region and/or the upper region in the horizontal direction (as seen in fig. 2A).

Regarding claim 5, Alexandrov discloses the apparatus as recited in claim 1, Alexandrov discloses wherein the semiconductor material is selected from the group consisting of: silicon, silicon carbide, a binary III-V semiconductor material, a ternary HI-V semiconductor material, a quaternary III-V semiconductor material, and combinations thereof (¶¶ 2, 17, and 18).

Regarding claim 12, Alexandrov discloses the apparatus as recited in claim 1, Alexandrov discloses wherein the gate region surrounds a periphery of each 3D structure without being in physical contact with the at least one vertical sidewall of each 3D structure (218a of 207).

Regarding claim 13, Alexandrov discloses the apparatus as recited in claim 1, Alexandrov discloses wherein a width of the gate region is about equal to a width of the second region (as seen in fig. 2A, where 228 is about the same width as 207).

Regarding claim 14, Alexandrov discloses the apparatus as recited in claim 1, Alexandrov discloses wherein the gate region is positioned entirely above the upper surface of the second region (as seen in fig. 2A).

Regarding claim 15, Alexandrov discloses the apparatus as recited in claim 1, figs. 2C and 2D of Alexandrov discloses wherein the isolation region extends an entire distance between adjacent 3D structures (first 3D structure is between 215a and 215b as seen in fig. 2C, and second 3D structure adjacent to the first 3D structure is to the right of 215b; ¶ 40), wherein the isolation region (214) is in contact with the adjacent 3D structures (¶¶ 39, 48, and 58: sidewall spacers extend from one 3D structure to an adjacent 3D structure because the sidewall spacers are on sidewalls of the trenches 218a, 218b).

Regarding claim 16, figs. 2A and 3A - 3K of Alexandrov discloses a method of forming the at least one vertical transistor as recited in claim 1 (¶ 41), the method comprising:
forming a layer comprising the semiconductor material above the substrate (¶ 42);
defining the 3D structures in the layer (as seen in figs. 3A - 3F);
forming the second region in at least one vertical sidewall of each 3D structure (as seen in fig. 3G); and
forming the isolation region between the-3D structures (as seen in fig. 3H).

Regarding claim 17, Alexandrov discloses the method as recited in claim 16, wherein the 3D structures are defined via at least one technique selected from a group of techniques consisting of:
an etching technique and an ion implantation technique (¶¶ 43 - 45).

Regarding claim 18, Alexandrov discloses the method as recited in claim 16, wherein each 3D structure comprises the first region having the first conductivity type and the second region having the second conductivity type (as seen in fig. 2A), the second region (207) including a portion of at least one vertical sidewall of each 3D structure (218a).

Regarding claim 19, fig. 2A of Alexandrov discloses an apparatus, comprising:
at least one vertical transistor, comprising:
a substrate (200) comprising a semiconductor material (¶¶ 2, 17, and 18);
an array of three dimensional (3D) structures above the substrate (structures above 202a), wherein each 3D structure comprises the semiconductor material (¶¶ 2, 17, and 18), wherein each 3D structure comprises a first region (202b, 202c, and 226) having a first conductivity type (n type as seen in fig. 2A) and a second region (206 and/or 207) having a second conductivity type (p type as seen in fig. 2A), the second region including a portion of at least one vertical sidewall of each 3D structure (217a and/or 218a);
a gate region (228), wherein the gate region is present on a portion of an upper surface of the second region (upper surface of 207) and the gate region is coupled to a portion of the at least one vertical sidewall of each 3D structure(as seen in fig. 2A, where 228 is electrically coupled to 206 and/or 207, which includes 217a and/or 218a), wherein the gate region is positioned entirely above the upper surface of the second region (upper surface of 207); and
an isolation region (214) positioned between the 3D structures (repeated 3D structures as seen in fig. 2A).

Regarding claim 20, figs. 2A and 3A - 3K of Alexandrov discloses a method of forming at least one vertical transistor (¶ 41), the method comprising:
forming a layer comprising a semiconductor material above a substrate (¶ 42);
defining three-dimensional (3D) structures in the layer (as seen in figs. 3A - 3F),
wherein the 3D structures are defined via at least one technique selected from a group of techniques consisting of: an etching technique and an ion implantation technique (¶¶ 43 - 45);
forming a second region (206 and/or 207) in at least one vertical sidewall of each 3D structure; and
forming an isolation region (214) between the-3D structures, wherein the formed at least one vertical transistor comprises:
the substrate comprising the semiconductor material (¶¶ 2, 17, and 18);
an array 3D structures above the substrate (structures above 202a), wherein each 3D structure comprises the semiconductor material (¶¶ 2, 17, and 18), wherein each 3D structure comprises a first region (202b, 202c, and 226) having a first conductivity type (n type as seen in fig. 2A) and the second region having a second conductivity type (p type as seen in fig. 2A), the second region including a portion of at least one vertical sidewall of each 3D structure (217a and/or 218a);
a gate region (228), wherein the gate region is present on a portion of an upper surface of the second region (upper surface of 207) and the gate region is coupled to a portion of the at least one vertical sidewall of each 3D structure (as seen in fig. 2A, where 228 is electrically coupled to 206 and/or 207, which includes 217a and/or 218a); and
the isolation region (214) positioned between the 3D structures (repeated 3D structures as seen in fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov as applied to claim 1 above, and further in view of Bhalla et al. (USPAPN US 2016/0268446 A1), hereinafter as Bhalla.

Regarding claim 6, Alexandrov discloses the apparatus as recited in claim 1, but Alexandrov does not expressly discloses wherein the semiconductor material comprises GaN. ¶¶ 2, 17, and 18 of Alexandrove discloses the use of SiC (silicon carbide) for JFET. ¶ 2 of Bhalla discloses that it is known in the art for JFET to be made from SiC and GaN (gallium nitride). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Alexandrov with the GaN material of Bhalla, in order to provide JFET materials to be useful in power electronic circuits (¶ 2 of Bhalla).	

Claims 7 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov as applied to claim 1 above.

Regarding claim 7, Alexandrov discloses the apparatus as recited in claim 1, but Alexandrov does not expressly discloses wherein a total height of each 3D structure is in a range from about 0.1 um to about 1000 um. However, fig. 2A of Alexandrov illustrates that the apparatus has some type of dimension and relationship with D1 and D2 scaling, without any specific numerical dimensions of the apparatus. In view of MPEP § 2144.04(IV)(A), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the claimed invention does not contain any significant difference in functionality associated with the claimed height when compared to the prior art device, therefore, it is not patentably distinct from the prior art device.

Regarding claim 8, Alexandrov discloses the apparatus as recited in claim 7, Alexandrov discloses wherein a height of the second region of each 3D structure is in a range from greater than 0% to less than or equal to about 100% of the total height of each 3D structure (as seen in fig. 2A).

Regarding claim 9, Alexandrov discloses the apparatus as recited in claim 7, Alexandrov discloses wherein the first region of each 3D structure comprises a lower region (a drift region) (202a) positioned between the second region and the upper surface of the substrate in a vertical direction (L direction as seen in fig. 2A), the vertical direction being oriented perpendicular to the upper surface of the substrate, and wherein a height of the lower region is in a range from greater than 0% to less than or equal to about 99.9% of the total height of each 3D structure (as seen in fig. 2A).

Regarding claim 10, Alexandrov discloses the apparatus as recited in claim 1, wherein a total width of each 3D structure is in a range from about 0.001 um to about 100 um. However, fig. 2A of Alexandrov illustrates that the apparatus has some type of dimension and relationship with D1 and D2 scaling, without any specific numerical dimensions of the apparatus. In view of MPEP § 2144.04(IV)(A), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the claimed invention does not contain any significant difference in functionality associated with the claimed width when compared to the prior art device, therefore, it is not patentably distinct from the prior art device.

Regarding claim 11, Alexandrov discloses the apparatus as recited in claim 10, Alexandrov discloses wherein a width of the second region of each 3D structure is in a range from about 1% to about 90% of the total width of each 3D structure (as seen in fig. 2A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818